
	
		II
		110th CONGRESS
		1st Session
		S. 2273
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Mr. Akaka (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To enhance the functioning and integration of formerly
		  homeless veterans who reside in permanent housing, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enhanced Opportunities for
			 Formerly Homeless Veterans Residing in Permanent Housing Act of
			 2007.
		2.Grants to
			 entities that coordinate the provision of supportive services to formerly
			 homeless veterans residing on qualifying military property
			(a)Establishment
				(1)Subject to the
			 availability of appropriations for such purpose, the Secretary of Veterans
			 Affairs may carry out a pilot program to make grants to public and non-profit
			 (including faith-based and community) organizations to coordinate the provision
			 of supportive services available in the local community to very low income,
			 formerly homeless veterans residing in permanent housing that is located on
			 qualifying property.
				(2)The Secretary may
			 make grants at up to 10 qualifying properties under the pilot program.
				(b)Qualifying
			 propertyA military installation closed in accordance with the
			 2005 base realignment and closure process (pursuant to the Defense Base
			 Realignment and Closure Act of 1990 (BRAC), as amended), and the property
			 disposal provisions of chapter 5 of title 40, United States Code (formerly the
			 Federal Property and Administrative Property Act of 1949) that the Secretary of
			 Defense determines, after consideration of the local redevelopment authority's
			 redevelopment plan, may be used to assist the homeless in accordance with the
			 redevelopment plan.
			(c)Criteria for
			 grantsThe Secretary shall prescribe criteria and requirements
			 for grants under this section and shall publish such criteria and requirements
			 in the Federal Register.
			(d)Duration of
			 programThe authority of the Secretary to provide grants under a
			 pilot program under this section will cease on the date that is five years
			 after the date of the commencement of that pilot program.
			(e)DefinitionFor
			 purposes of this section, very low income has the same meaning
			 as that used in the Resident Characteristics Report issued annually by the
			 Department of Housing and Urban Development.
			(f)Authorization
			 for the appropriation of fundsThere is authorized to be
			 appropriated from amounts made available under the heading General
			 Operating Expenses, not more than $3,000,000 in each of fiscal years
			 2009 through 2013 to carry out the purposes of this section.
			3.Grants to
			 entities that coordinate the provision of supportive services to formerly
			 homeless veterans residing in permanent housing
			(a)Establishment
			 of pilot program
				(1)Subject to the
			 availability of appropriations for such purpose, the Secretary of Veterans
			 Affairs may carry out a pilot program to make grants to public and non-profit
			 (including faith-based and community) organizations to coordinate the provision
			 of supportive services available in the local community to very low income,
			 formerly homeless veterans residing in permanent housing.
				(2)The Secretary may
			 make grants at up to 10 qualifying properties under the pilot program.
				(b)Qualifying
			 propertyAny property in the United States on which permanent
			 housing is provided or afforded to formerly homeless veterans, as determined by
			 the Secretary.
			(c)Criteria for
			 grantsThe Secretary shall prescribe criteria and requirements
			 for grants under this section and shall publish such criteria and requirements
			 in the Federal Register.
			(d)Duration of
			 pilot programThe authority of the Secretary to provide grants
			 under a pilot program under this section will cease on the date that is five
			 years after the date of the commencement of that pilot program.
			(e)DefinitionFor
			 purposes of this section, very low income has the same meaning
			 as that used in the Resident Characteristics Report issued annually by the
			 Department of Housing and Urban Development.
			(f)Authorization
			 for the appropriation of fundsThere is authorized to be
			 appropriated from amounts made available under the heading General
			 Operating Expenses, not more than $3,000,000 in each of fiscal years
			 2009 through 2013 to carry out the purposes of this section.
			4.Grants to
			 entities for pension outreach
			(a)Authority To
			 make grantsIn addition to the outreach authority provided to the
			 Secretary of Veterans Affairs by section 7722 of title 38 United States Code,
			 the Secretary of Veterans Affairs may carry out a pilot program to make grants
			 to public and non-profit (including faith-based and community) organizations
			 for services to provide outreach to inform low-income and elderly veterans and
			 their spouses who reside in rural areas of benefits for which they may be
			 eligible under chapter 15 of title 38, United States Code.
			(b)Criteria for
			 grantsThe Secretary shall prescribe criteria and requirements
			 for grants under this section and shall publish such criteria and requirements
			 in the Federal Register.
			(c)Duration of
			 pilot programThe authority of the Secretary to provide grants
			 under a pilot program under this section will cease on the date that is five
			 years after the date of the commencement of that pilot program.
			(d)Authorization
			 for the appropriation of fundsThere is authorized to be
			 appropriated from amounts made available under the heading General
			 Operating Expenses, not more than $1,275,000 in each of fiscal years
			 2009 through 2013 to carry out the purposes of this section.
			5.Grants to
			 entities that assist eligible transitioning individuals in need of vocational
			 rehabilitation assistance and services
			(a)Authority To
			 make grants
				(1)Subject to the
			 availability of appropriations provided for such purpose as authorized under
			 subsection (i) of this section, the Secretary of Veterans Affairs may carry out
			 a pilot program to make grants to eligible entities to establish new programs
			 or activities, or expand or modify existing programs or activities, for the
			 purpose of furnishing the following services and assistance to each eligible
			 transitioning individual who is entitled and eligible for a rehabilitation
			 program (hereinafter referred to in this section as a rehabilitation
			 program) under chapter 31 of title 38, United States Code:
					(A)Transportation
			 assistance, which may include providing transportation, paying for or
			 reimbursing transportation costs, and paying for or reimbursing other
			 transportation-related expenses (including orientation on the use of
			 transportation) to facilitate an eligible individual's participation in a
			 rehabilitation program or related activities.
					(B)Childcare
			 assistance, which may include childcare services or reimbursement of expenses
			 related to childcare to facilitate an eligible individual's participation in a
			 rehabilitation program or related activities.
					(C)Clothing
			 assistance, which may include personal services in selecting, and payment of a
			 monetary allowance to cover the cost of purchasing, clothing and accessories
			 suitable for job interviews or related activities consistent with an
			 individual's participation in a rehabilitation program or related
			 activities.
					(2)The Secretary is
			 authorized to make grants under this section during the period beginning on
			 October 1, 2007, and ending on September 30, 2010.
				(b)DefinitionsFor
			 purposes of this section—
				(1)the term
			 eligible entities means public and non-profit organizations
			 (including faith-based and community organizations) approved by the Secretary
			 under subsection (e) of this section for the purpose of assisting individuals
			 who are eligible for vocational rehabilitation assistance and services under
			 chapter 31 of title 38, United States Code; and
				(2)the term
			 eligible transitioning individual means a person described in
			 section 3102 of title 38, United States Code, or an individual who was
			 separated or released from active military, naval, or air service due to a
			 service-connected disability on or after October 1, 2006.
				(c)Criteria for
			 grantsThe Secretary shall establish criteria and requirements
			 for grants under this section, including criteria for entities eligible to
			 receive grants, and shall publish such criteria and requirements in the Federal
			 Register. The criteria established under this subsection shall include the
			 following:
				(1)Specification as
			 to the kinds of projects or activities for which grants are available.
				(2)Specification as
			 to the number of projects or activities for which grants are available.
				(3)Provisions to
			 ensure that grants under this section shall not result in duplication of
			 ongoing services.
				(d)Duration of
			 pilot programThe authority of the Secretary to provide grants
			 under a pilot program under this section will cease on the date that is three
			 years after the date of the commencement of that pilot program.
			(e)Funding
			 limitationA grant under this section may not be used to support
			 eligible entities' operational costs.
			(f)Eligible
			 entitiesThe Secretary may make a grant under this section to an
			 entity applying for such a grant only if the applicant for the grant—
				(1)is a public or
			 nonprofit private entity with the capacity (as determined by the Secretary) to
			 effectively administer a grant under this section;
				(2)demonstrates that
			 adequate financial support will be available to carry out the project or
			 activity for which the grant is sought consistent with the plans,
			 specifications, and schedule submitted by the applicant; and
				(3)agrees to meet
			 the applicable criteria and requirements established under subsections (c) and
			 (g) and has, as determined by the Secretary, the capacity to meet such criteria
			 and requirements.
				(g)Application
			 requirementAn entity seeking a grant for a project or activity
			 under this section shall submit to the Secretary an application for the grant.
			 The application shall set forth the following:
				(1)The amount of the
			 grant sought for the project or activity.
				(2)Plans,
			 specifications, and the schedule for implementation of the project or activity
			 in accordance with criteria and requirements prescribed by the Secretary under
			 subsection (c).
				(h)Program
			 requirementsThe Secretary may not make a grant for a project or
			 activity to an applicant under this section unless the applicant in the
			 application for the grant agrees to each of the following requirements:
				(1)To provide the
			 services for which the grant is made at locations accessible to eligible
			 individuals.
				(2)To ensure the
			 confidentiality of records maintained on eligible individuals receiving
			 services through the project.
				(3)To establish such
			 procedures for fiscal control and fund accounting as may be necessary to ensure
			 proper disbursement and accounting with respect to the grant and to such
			 payments as may be made under this section.
				(i)Recovery of
			 unused grant funds
				(1)If a grant
			 recipient under this section—
					(A)does not
			 establish a program or activity in accordance with this section; or
					(B)ceases to furnish
			 services under such a program for which the grant was made,
					the United
			 States shall be entitled to recover from such recipient the total of all unused
			 grant amounts made under this section to such recipient in connection with such
			 program.(2)Any amount
			 recovered by the United States under paragraph (1) may be obligated by the
			 Secretary without fiscal year limitation to carry out provisions of this
			 section.
				(3)An amount may not
			 be recovered under paragraph (1)(A) as an unused grant amount before the end of
			 the three-year period beginning on the date on which the grant is made.
				(j)Authorization
			 for the appropriation of fundsThere is authorized to be
			 appropriated from amounts made available under the heading General
			 Operating Expenses, not more than $5,000,000 in each of fiscal years
			 2008 through 2010 to carry out the purposes of this section.
			6.Assessment of
			 pilot programs
			(a)Not less than one
			 year before the expiration of the authority to carry out the pilot programs
			 authorized in sections 2 through 5 of this bill, the Secretary of Veterans
			 Affairs shall provide a progress report to the Congress for each of the pilot
			 programs that includes key measures and lessons that the Secretary can apply to
			 programs with similar purposes, as well as recommendations on whether or not to
			 continue each program.
			(b)Key measures that
			 the Secretary shall report on include the number of veterans and dependents
			 served by the pilot programs, quality of service to veterans and dependents,
			 the amount of funds provided to grant recipients, and the names of
			 organizations that have received grants.
			
